Citation Nr: 0624901	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-41 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs VA Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from May 19, 
2004 to May 21, 2004.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Son



ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is the widow of a veteran who had active duty 
from April 1969 to March 1971. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 determination by Department of 
Veterans Affairs (VA) Medical Center (MC) in Tampa, Florida.  
The appellant had a hearing before the Board in June 2005 at 
the Regional Office (RO) in St. Petersburg, Florida and the 
transcript is of record.

During the appellant's hearing, she testified that the 
veteran filed a timely notice of disagreement (NOD) for a 
denied claim of entitlement to reimbursement for the cost of 
unauthorized private medical expenses incurred on December 
10, 2003. Since the filing of his NOD, however, the veteran 
passed away. That claim is, therefore, considered withdrawn. 
The appellant's testimony, however, clearly raises the issue 
of her entitlement for reimbursement of those costs and 
therefore the issue of entitlement to reimbursement for the 
cost of unauthorized private medical expenses incurred on 
December 10, 2003 is REFERRED to the RO for proper 
adjudication.


FINDINGS OF FACT

1.  The veteran was 100 percent service-connected for lung 
cancer as of March 31, 2004.

2. The medical evidence shows that the veteran was treated at 
Cape Canaveral Hospital from May 19, 2004 to May 21, 2004, 
for a fever, cough, fatigue and anemia, which were deemed 
emergent by the treating physician.  

3. The veteran died six days after his release from the 
private hospital, early morning, on May [redacted], 2004. 

4. The private hospital is located within 9 miles of the 
veteran's home whereas the nearest VA medical center is 
located within 124 miles of the veteran's home and therefore 
was not a feasible option on May 19, 2004. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses arising from emergency care provided at a 
non-VA facility from May 19, 2004 to May 21, 2004, have been 
met. 38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 
17.1002 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In connection with his lung cancer, the veteran was receiving 
chemotherapy in May 2004. The appellant alleges that she and 
the veteran were advised that any developed fever during that 
time should be considered an emergency and treated 
accordingly. On May 19, 2004, the veteran had a fever of 
102.4 with cough and fatigue. The appellant alleges that she 
called the veteran's regular doctor and their VA medical 
center representative, in which she received 
"authorization" to take her husband to the nearest 
emergency room for immediate treatment. The veteran was 
hospitalized and treated for fever and anemia and discharged 
on May 21, 2004. He died six days later. 

In general, to establish eligibility for payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions. There 
must be a showing that:

      (a) The care and services rendered were either:

      (1) for an adjudicated service-connected 
disability, or
(2) for a non-service-connected disability 
associated with and held to be aggravating an 
adjudicated service-connected disability, or
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a 
service-connected disability, or
(4) for any injury, illness, or dental condition in 
the case of a veteran who is participating in a 
rehabilitation program and who is medically 
determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. 
§ 17.48(j); and

(b) The services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life 
or health; and

(c) No VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or 
obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick 
v. West, 11 Vet. App. 45, 49 (1998).

Failure to satisfy any of the three criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private facility. Zimick, 11 Vet. App. at 49; 
see also Malone v. Gober, 10 Vet. App. 539, 542 (1997), 
citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); H.R. 
Rep. No. 93-368, at 9 (July 10, 1973) ("[The proposed 
provision a]uthorizes reimbursement of certain veterans who 
have service-connected disabilities, under limited 
circumstances, for reasonable value of hospital care or 
medical services . . . from sources other than the VA. 
Eligible veterans are those receiving treatment for a 
service-connected disability. . . . Services must be rendered 
in a medical emergency and VA or other Federal facilities 
must not be feasibly available.").

The Board notes that the Veterans Millennium Health Care and 
Benefits Act, which became effective in May 2000, also 
provides general authority for reimbursement for the 
reasonable value of emergency treatment furnished in a non- 
Department facility to those veterans who are active 
Department health-care participants (enrolled in the annual 
patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such treatment and not eligible for reimbursement 
under the provisions of 38 U.S.C.A. § 1728. See 38 U.S.C.A. § 
1725.

In this case, as will be more thoroughly explained below, the 
veteran is eligible for reimbursement under 38 U.S.C.A. § 
1728 and therefore consideration of § 1725 is irrelevant. 

It is noteworthy that the AOJ denied the appellant's claim 
under § 1725 finding § 1728 inapplicable because the care and 
services did not fit any of the descriptions under 38 
U.S.C.A. § 1728(a). The Board disagrees.

In November 2004, the AOJ sought a medical opinion to 
determine if the May 2004 private medical treatment was for 
the veteran's 100 percent service-connected lung cancer or 
otherwise related to the veteran's service-connected 
condition. The doctor, Dr. HHV, determined it was not, 
opining as follows: "It is my opinion that this treatment 
was not for a service connected or related condition to his 
service connected condition." 

The appellant alleges that the veteran's treatment in May 
2004 was for illnesses and side effects of the chemotherapy 
he was receiving for his service-connected cancer. In 
support, she submitted a statement from Dr. SZ, an oncologist 
who cared for the veteran at that time. Dr. SZ, in a October 
2004 statement, confirms the veteran's chemotherapy treatment 
on or around the May 2004 hospitalization, but does not 
definitively link the treatment with the illnesses 
necessitating the May 2004 care. Rather, Dr. SZ stated that 
"[the veteran] was receiving chemotherapy and developed a 
fever of 102.4 with cough and severe fatigue. He was found to 
be severely anemic with a hemoglobin of only 8.4. He was 
treated in the hospital with intravenous antibiotics and with 
blood transfusion."

The Board concludes that whether the veteran's May 2004 
treatment was for a condition related to his service-
connected condition is irrelevant given the circumstances. 
Under 38 U.S.C.A. § 1728(a)(3) non-VA medical treatment can 
be reimbursed for care and services of "any disability of a 
veteran who has a total disability, permanent in nature, 
resulting from a service-connected disability." Id. 
(emphasis added).

Accordingly, even accepting Dr. HHV's opinion that the 
treatment was unrelated to the veteran's service-connected 
cancer, the fact remains he was 100 percent service-connected 
for lung cancer, which at that time was medically deemed 
terminal and thus "permanent." Accordingly, the appellant 
can be reimbursed for the veteran's non-VA treatment of "any 
disability," provided that the other criteria of § 1728 are 
met. 

The crucial inquiry, then is whether the other two criteria 
of § 1728 are met. The Board concludes they are. The veteran 
traveled from his home the day of his May 19, 2004 
hospitalization. His home was about 130 miles away from the 
nearest VA medical center, and within 9 miles of the private 
hospital where he received treatment. In a true emergency, 
therefore, a VA medical center clearly would not be a 
feasible option.

Ultimately, the AOJ denied the appellant's claim finding 
that, "A prudent layperson would not have reasonably viewed 
the visit as an emergency or thought that a delay in seeking 
immediate attention would have been hazardous to life or 
health."

Under § 1728, a "medical emergency" must be of such a 
nature that delay in obtaining treatment would have been 
hazardous to life and health. See 38 U.S.C.A. § 1728(b); 
Zimick, 11 Vet. App. at 49. The Court has held that "medical 
emergency" is a medical question best answered by a 
physician.  See Cotton v. Brown, 7 Vet. App. 325, 327 (1995).

The AOJ requested an opinion from Chief Medical Officer, Dr. 
HHV who opined that the veteran's condition as of May 19, 
2004 was not an emergency. Specifically, after review of the 
hospitalization records, Dr. HHV indicated that the veteran 
had a fever for only one day's duration after which the 
veteran was stable. Accordingly, he concluded that the 
incident was "not emergent in the least [and] that a VA 
facility was available, and, because his health condition was 
stable [the] veteran should have used [the VA] facility." 
Dr. HHV also noted that the nurse triage reports showed the 
veteran was in no distress, alert and oriented, and that his 
temperature was in normal range. 

In contrast, the May 19, 2004 admission report indicates that 
the veteran was admitted due to "fever, rule out sepsis, and 
history of lung cancer." The treating physician, Dr. SZ, 
opining that the hospitalization was indeed an emergency, 
describes the veteran's hospitalization as follows:

[The veteran] was receiving chemotherapy and developed a 
fever of 102.4 with cough and severe fatigue. He was 
found to be severely anemic with a hemoglobin of only 
8.4. He was treated in the hospital with intravenous 
antibiotics and with blood transfusion. His evaluation 
in the emergency room followed by immediate 
hospitalization was medically mandatory in view of his 
lung cancer diagnosis, fever and severe anemia. 

Dr. SZ's statement is consistent with the appellant's 
testimony that they were under doctor's orders to treat any 
fever as an emergency during the course of the veteran's 
chemotherapy. The statement is also consistent with the 
hospital's discharge summary, as well as the VA outpatient 
treatment records reflecting the veteran's medical condition 
at that time. The veteran's unfortunate death a few days 
later, moreover, further indicates the veteran's feeble 
condition at the time of his hospitalization.

Dr. HHV's opinion, however, is consistent with the nurse 
triage reports of the veteran's temperature and other vital 
signs during the course of his May 2004 hospitalization. 
According to those records, the veteran had a temperature of 
98.1 on May 19, 2004 and of 97.9 and 97.2 thereafter, whereas 
the discharge summary suggests the veteran was admitted with 
a temperature of 102.4 and discharged with a temperature of 
100.3. 

At the very least, the two medical opinions render the claim 
in equipoise and as such the benefit of the doubt is in favor 
of the claimant. 38 C.F.R. § 3.102. Therefore, based on the 
foregoing, the Board concludes that the appellant is entitled 
to reimbursement for the veteran's non-VA medical treatment 
from May 19, 2004 to May 21, 2004. 




ORDER

Reimbursement for medical treatment at Cape Canaveral 
Hospital from May 19, 2004 to May 21, 2004, under the 
provisions of 38 U.S.C.A. § 1728, is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


